Name: Commission Regulation (EC) No 1585/2000 of 19 July 2000 determining the extent to which applications lodged in July 2000 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  animal product;  Europe;  foodstuff
 Date Published: nan

 nan